DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Penny Caudle on 01/31/2022.

The application has been amended as follows: 
1. (Currently Amended) A comfort level display apparatus for correlation changes in comfort level values for a plurality of users of an air-conditioning system, the comfort level display apparatus comprising: 
a memory to store a preference of a user regarding an air-conditioned environment, and store an attribute of the user; and 
processing circuitry to: 
acquire an environmental data value representing a condition in an air-conditioned space, 
generate a plurality of comfort level values, each comfort level value indicating comfort of a respective user of the plurality of users in the air-conditioned space, based on the preference of the respective user stored in the memory, the attribute of the respective user stored in the memory, and the acquired environmental data value of the air conditioned space, 
generate display data by synthesizing the generated comfort level value of the plurality of users and the acquired environmental data value of the air-conditioned space, and 
display the generated display data such that a manager of the air-conditioning system can visualize the correlation between changes in the comfort level values of the plurality of users and a temperature in the air-conditioned space.

2. (Previously Presented) The comfort level display apparatus according to claim 1, wherein the processing circuitry calculates a comfort-level-value basic statistic that is representative of generated comfort level values of the respective user, and an environmental-data-value basic statistic that is representative of acquired environmental data values of the air conditioned space, 
generates display integrated data by synthesizing a comfort level value of the respective user, an environmental data value of the air-conditioned space, and one or a plurality of statistics of the comfort-level-value basic statistic and the environmental-data-value basic statistic, and 
displays the display integrated data.

3. (Previously Presented) The comfort level display apparatus according to claim 2, wherein the calculated comfort-level-value basic statistic includes one of groups (1) to (5) described below: 
(1) a temporal average value or a spatial average value of the comfort level values of the respective user, 
(2) a temporal median value or a spatial median value of the comfort level values of the respective user, 
(3) a temporal maximum value or a spatial maximum value of the comfort level values of the respective user, 
(4) a temporal minimum value or a spatial minimum value of the comfort level values of the respective user, and 
(5) a temporal mode value or a spatial mode value of the comfort level values of the respective user; and 
wherein the calculated environmental-data-value basic statistic includes one of groups (6) to (10) described below: 
(6) a temporal average value or a spatial average value of the environmental data values of the air-conditioned space, 
(7) a temporal median value or a spatial median value of the environmental data values of the air-conditioned space, 
(8) a temporal maximum value or a spatial maximum value of the environmental data values of the air-conditioned space,
(9) a temporal minimum value or a spatial minimum value of the environmental data values of the air-conditioned space, and 
(10) a temporal mode value or a spatial mode value of the environmental data values of the air-conditioned space.

	4. (Previously Presented) The comfort level display apparatus according to claim 3, wherein the processing circuitry generates the display integrated data by synthesizing a comfort level value of each respective user, an environmental data value of the air-conditioned space, and one or a plurality of statistics of the comfort-level-value basic statistic of one of the groups (1) to (5) and the environmental-data-value basic statistic of one of the groups (6) to (10).

	5. (Previously Presented) The comfort level display apparatus according to claim 1, wherein the processing circuitry calculates a comfort-level-value basic statistic that is representative of generated comfort level values of the respective user, and an environmental-data-value basic statistic that is representative of acquired environmental data values of the air-conditioned space, 
generates statistic display data by synthesizing one statistic of the comfort-level-value basic statistic and one statistic of the environmental-data-value basic statistic, and
displays the statistic display data.

6. (Previously Presented) The comfort level display apparatus according to claim 5, wherein the calculated comfort-level-value basic statistic includes one of groups (1) to (5) described below: 
(1) a temporal average value or a spatial average value of the comfort level values of the respective user, 
(2) a temporal median value or a spatial median value of the comfort level values of the respective user, 
(3) a temporal maximum value or a spatial maximum value of the comfort level values of the respective user, 
(4) a temporal minimum value or a spatial minimum value of the comfort level values of the respective user, and 
(5) a temporal mode value or a spatial mode value of the comfort level values of the user; and 
wherein the calculated environmental-data-value basic statistic includes one of groups (6) to (10) described below: 
(6) a temporal average value or a spatial average value of the environmental data values of the air-conditioned space, 
(7) a temporal median value or a spatial median value of the environmental data values of the air-conditioned space, 
(8) a temporal maximum value or a spatial maximum value of the environmental data values of the air-conditioned space, 
(9) a temporal minimum value or a spatial minimum value of the environmental data values of the air-conditioned space, and 
(10) a temporal mode value or a spatial mode value of the environmental data values of the air-conditioned space.

7. (Previously Presented) The comfort level display apparatus according to claim 6, wherein the processing circuitry generates the statistic display data by synthesizing one of two values included in the comfort-level-value basic statistic of one of the groups (1) to (5) and one of two values included in the environmental-data-value basic statistic of one of the groups (6) to (10) synthesizing one of two values.

8. (Previously Presented) The comfort level display apparatus according to claim 1, wherein the air-conditioned space is composed of a plurality of areas, wherein the memory stores configuration information of each area in the air-conditioned space, and wherein the processing circuitry refers to the configuration information of each area stored in the memory, and acquires an area environmental data value representing a condition of the air-conditioned space in each area, for each area,
generates an area comfort level value indicating comfort of the respective users in one of the areas, based on the preference of the respective user stored in the memory, the attribute of the respective user stored in the memory, and the acquired area environmental data value, 
generates area display data by synthesizing the generated area comfort level value of the respective user and the acquired area environmental data value, and displays one or a plurality of pieces of the area display data.

9. (Previously Presented) The comfort level display apparatus according to claim 8, wherein the processing circuitry calculates an area comfort-level-value basic statistic that is representative of generated area comfort level values of the respective user, and an area environmental-data-value basic statistic that is representative of acquired area environmental data values of the air-conditioned space, 
generates area display integrated data by synthesizing an area comfort level value of the respective user, an area environmental data value, and one or a plurality of statistics of the area comfort-level-value basic statistic and the area environmental-data-value basic statistic, and 
displays one or a plurality of pieces of the area display integrated data.

10. (Previously Presented) The comfort level display apparatus according to claim 9, wherein the calculated area comfort-level-value basic statistic includes one of groups (1) to (5) described below: 
(1) a temporal average value or a spatial average value of the area comfort level values of the respective user, 
(2) a temporal median value or a spatial median value of the area comfort level values of the respective user, 
(3) a temporal maximum value or a spatial maximum value of the area comfort level values of the respective user, 
(4) a temporal minimum value or a spatial minimum value of the area comfort level values of the respective user, and 
(5) a temporal mode value or a spatial mode value of the area comfort level values of the respective user; and
wherein the calculated area environmental-data-value basic statistic includes one of groups (6) to (10) described below: 
(6) a temporal average value or a spatial average value of the area environmental data values, 
(7) a temporal median value or a spatial median value of the area environmental data values,
(8) a temporal maximum value or a spatial maximum value of the area environmental data values, 
(9) a temporal minimum value or a spatial minimum value of the area environmental data values, and 
(10) a temporal mode value or a spatial mode value of the area environmental data values.

11. (Previously Presented) The comfort level display apparatus according to claim 10, wherein the processing circuitry generates the area display integrated data by synthesizing an area comfort level value of the respective user, an area environmental data value, and one or a plurality of statistics of the area comfort-level-value basic statistic of one of the groups (1) to (5) and the area environmental-data-value basic statistic of one of the groups (6) to (10).

12. (Previously Presented) The comfort level display apparatus according to claim 8, wherein the processing circuitry calculates an area comfort-level-value basic statistic that is representative of generated area comfort level values of the respective user, and an area environmental-data-value basic statistic that is representative of acquired area environmental data values of the air-conditioned space, 
generates area statistic display data by synthesizing one statistic of the area comfort level-value basic statistic and one statistic of the area environmental-data-value basic statistic, and 
displays one or a plurality of pieces of the area statistic display data.

13. (Previously Presented) The comfort level display apparatus according to claim 12, wherein the calculated area comfort-level-value basic statistic includes one of groups (1) to (5) described below: 
(1) a temporal average value or a spatial average value of the area comfort level values of the respective user, 
(2) a temporal median value or a spatial median value of the area comfort level values of the respective user, 
(3) a temporal maximum value or a spatial maximum value of the area comfort level values of the respective user, 
(4) a temporal minimum value or a spatial minimum value of the area comfort level values of the respective user, and 
(5) a temporal mode value or a spatial mode value of the area comfort level values of the respective user; and
wherein the calculated area environmental-data-value basic statistic includes one of groups (6) to (10) described below: 
(6) a temporal average value or a spatial average value of the area environmental data values, 
(7) a temporal median value or a spatial median value of the area environmental data values, 
(8) a temporal maximum value or a spatial maximum value of the area environmental data values, 
(9) a temporal minimum value or a spatial minimum value of the area environmental data values, and 
(10) a temporal mode value or a spatial mode value of the area environmental data values.

14. (Previously Presented) The comfort level display apparatus according to claim 13, wherein the processing circuitry generates the area statistic display data by synthesizing one of two values included in the area comfort-level-value basic statistic of one of the groups (1) to (5) and one of two values included in the area environmental-data-value basic statistic of one of the groups (6) to (10).

15. (Previously Presented) The comfort level display apparatus according to claim 8, wherein the processing circuitry inputs the configuration information of the area of the air conditioned space to the memory.

16. (Previously Presented) The comfort level display apparatus according to claim 1, wherein the processing circuitry acquires a data value of electric power used for a device in the air-conditioned space, and 
generates the display data by synthesizing the generated comfort level value of the | respective user, the acquired environmental data value of the air-conditioned space, and the acquired data value of electric power.

17. (Previously Presented) The comfort level display apparatus according to claim 8, wherein the processing circuitry calculates an area comfort-level-value basic statistic that is representative of generated area comfort level values of the respective user, 
compares, for evaluation, the calculated area comfort-level-value basic statistic with a predetermined threshold value, and outputs an area comfort level evaluation, and
generates the area display data by synthesizing a generated area comfort level value of the respective user, an acquired area environmental data value, and the output area comfort level evaluation.

18. (Previously Presented) The comfort level display apparatus according to claim 1, wherein the memory stores biological information of the respective user, and wherein the processing circuitry acquires a current quantity of state of the respective user and a current position of the respective user, and 
generates a comfort level value indicating comfort of the user in the air conditioned space, based on the preference of the respective user stored in the memory, the attribute of the respective user stored in the memory, the acquired environmental data value of the air-conditioned space, the biological information of the respective user stored in the memory, and the current quantity of state of the respective user and the current position of the respective user that are acquired.

19. (Previously Presented) The comfort level display apparatus according to claim 1, wherein the processing circuitry performs interpolation of generated comfort level values of the respective user of discrete values, so as to calculate continuous values in terms of time or space, and performs interpolation of acquired environmental data values of the air-conditioned space of discrete values, so as to calculate continuous values in terms of time or space, 
generates continuous display data by synthesizing the continuous values, in terms of one of time and space, of the comfort level values of the respective user, and the continuous values, in terms of one of time and space, of the environmental data values of the air-conditioned space, and displays the continuous display data.  

20. (Previously Presented) The comfort level display apparatus according to claim 1, wherein the processing circuitry detects an anomaly and outputs anomaly data when the comfort level value of the respective user is not within a comfort limit range,
generates anomaly display data by synthesizing the output anomaly data, the comfort  level value of the respective user, and the environmental data value of the air-conditioned space, and 
displays the anomaly display data.  

21. (Previously Presented) The comfort level display apparatus according to claim 1, wherein the processing circuitry detects an anomaly and outputs anomaly data when the comfort level value of the respective user is not within a comfort limit range,
generates anomaly identification display data by synthesizing the comfort level value of the user and the environmental data value of the air-conditioned space, the anomaly  identification display data allowing the comfort level value of the respective user in which an anomaly is detected to be distinguished from other user comfort level values, and 
displays the anomaly identification display data.

22. (Previously Presented) The comfort level display apparatus according to claim 1, wherein the memory stores a preference of a type-specific reference user regarding an air-conditioned environment, and stores an attribute of the type-specific reference user, and wherein for each zone in the air-conditioned space, the processing circuitry generates a comfort level value of the type-specific reference user, based on the preference of the type-specific reference user stored in the memory, the attribute of the type specific reference user stored in the memory, and the acquired environmental data value of the air-conditioned space, and designates a zone in which the comfort level value of the type-specific reference user is within a predetermined range as a type-specific recommended zone, 
generates type-specific recommended zone display data by synthesizing the generated comfort level value of the user, the type-specific recommended zone, and the environmental data value of the air-conditioned space, and 
displays the type-specific recommended zone display data.

23. (Cancelled)

24. (Previously Presented) The comfort level display apparatus according to claim 1, wherein for each zone in the air-conditioned space, the processing circuitry generates a comfort level value of the respective user, based on the preference of the respective user stored in the memory, the attribute of the respective user stored in the memory, and the acquired environmental data value of the air-conditioned space, and designates a zone in | which the comfort level value of the respective user is within a predetermined range as a user specific recommended zone, 
generates user-specific recommended zone display data by synthesizing the generated comfort level value of the respective user, the user-specific recommended zone, and the environmental data value of the air-conditioned space, and 
displays the user-specific recommended zone display data.

25. (Cancelled)

26. (Previously Presented) The comfort level display apparatus according to claim 1, wherein the processing circuitry acquires a current quantity of state of the respective user and a current position of the respective user, 
generates a current comfort level value indicating current comfort of the respective user, based on the preference of the respective user stored in the memory, the attribute of the respective user stored in the memory, the acquired environmental data value of the air conditioned space, and the current quantity of state of the respective user and the current position of the respective user that are acquired, and
when the current comfort level value is not within a predetermined range, changes a quantity of state of the respective user from the current quantity of state, and repeatedly generates a comfort level value of the respective user, based on the preference of the respective user, the attribute of the respective user, the environmental data value of the air-conditioned space, and the current position of the respective user, until the comfort level value of the respective user falls within the predetermined range, so as to determine a changed quantity of state of the user that enables the comfort level value of the respective user to fall within the predetermined range, and generates a recommended action for the respective user based on a difference between the current quantity of state of the respective user and the changed quantity of state, 
generates recommended action display data by synthesizing the generated current comfort level value of the respective user, the environmental data value of the air-conditioned space, and 
the generated recommended action, and displays the recommended action display data.

Allowable Subject Matter
Claims 1-22, 24 and 26 are allowed. The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Higuchi et al. (JP Publication Number 2013-124809) teaches an air conditioning control device 1 receives environmental information obtained by each of terminal equipment 5A, 5B and 5C including temperature information and humidity information in building and attribute information relating to the user of each of the terminal equipment 5A, 5B and 5C and evaluation information showing evaluation corresponding to comfortability in the building by the user of each of the terminal equipment 5A, 5B and 5C from each of the terminal equipment 5A, 5B and 5C..
However, the closest prior art of record, does not disclose “generate a plurality of comfort level values, each comfort level value indicating comfort of a respective user of the plurality of users in the air-conditioned space, based on the preference of the respective user stored in the memory, the attribute of the respective user stored in the memory, and the acquired environmental data value of the air conditioned space, generate display data by synthesizing the generated comfort level value of the plurality of users and the acquired environmental data value of the air-conditioned space, and display the generated display data such that a manager of the air-conditioning system can visualize the correlation between changes in the comfort level values of the plurality of users and a temperature in the air-conditioned space” (in combination with the other claimed limitations and/or features), as claimed in independent claim 1.
Dependent claims 2-22, 24, 26 are allowable as they depend from an allowable base independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674